Exhibit 99.1 Notice of Postal Ballot INFOSYS LIMITED Electronics City, Hosur Road Bangalore 560 100, India Tel. : 91 80 2852 0261 Fax : 91 80 2852 0362 www.infosys.com Notice pursuant to Section 192A of the Companies Act, 1956 read with Companies (passing of the resolution by postal ballot) Rules, 2011 To the members of Infosys Limited, Notice is hereby given that, pursuant to Section 192A of the Companies Act, 1956, read with Companies (passing of the resolution by postal ballot) Rules, 2011, the following resolutions are proposed to be passed by a postal ballot (“Postal Ballot”) : Resolution revoking the resolution passed by the shareholders at the Annual General Meeting held on June 12, 2004; Resolution to approve and implement a Restricted Stock Unit Plan 2011 (2lan) and to grant restricted stock units (“RSUs”) there under to ‘Eligible Employees’ of the Company; Resolution for granting RSUs to Eligible Employees of subsidiaries of the Company. The Explanatory Statement pursuant to Section 173(2) of the Companies Act, 1956, setting out the material facts concerning all the items of business and the reasons there for is appended hereto. A postal ballot form (“Postal Ballot Form”) is also enclosed. The Board of Directors has appointed Parameshwar G. Hegde, a Practicing Company Secretary as the Scrutinizer (“Scrutinizer”) for conducting the postal ballot voting process. The members are requested to read the instructions printed in the Postal Ballot Form carefully and return the duly completed Postal Ballot Form in the attached self-addressed, postage pre-paid envelope (if posted in India), so as to reach the Scrutinizer, not later than the close of working hours on Tuesday, October 11, 2011. The postage will be borne and paid for by the Company. The Scrutinizer will submit his report to the Chairman of the Company or in his absence to any other Director authorized by him, upon completion of scrutiny of the Postal Ballot Forms. The results of the Postal Ballot will be announced on or before October 18, 2011, and will be displayed at the Company’s Registered Office. The results of the Postal Ballot will also be posted on the Company’s website www.infosys.com, besides communicating to the stock exchanges on which the shares of the Company are listed. Item no. 1 To consider, and if thought fit, to pass, with or without modification(s), the following resolution as an Ordinary Resolution : “RESOLVEDthat the following resolution passed by the members of the Company at the Annual General Meeting held on June 12, 2004, having not been given effect to, be and is hereby revoked / rescinded”. Resolution passed at the AGM held on June 12, 2004: RESOLVED THAT, consent of the Company be and it is hereby accorded to the Trustees of the Infosys Technologies Limited Employees Welfare Trust (the Trust) to form a new trust for the benefit and welfare of the employees and to transfer or in any other manner convey to such newly created trust, the equity shares which have been returned to the Trust or are remaining unutilized with the Trust, pursuant to the Company’s 1994 Employee Stock Offer Plan or to convey the proceeds from any sale of such equity shares to create the corpus for the trust so established. ‘RESOLVED FURTHER that, the Trustees of the Trust be and are hereby authorized to determine all other terms and conditions of the formation and operation of the new charitable trust.’ Item no. 2 To consider, and if thought fit, to pass, with or without modification(s), the following resolution(s) as a Special Resolution : “RESOLVED THAT pursuant to the applicable provisions of the Companies Act, 1956, the Securities and Exchange Board of India (Employee Stock Option Scheme and Employee Stock Purchase Scheme) Guidelines, 1999 (“SEBI Guidelines”) for the time being in force and as may be modified from time to time, and other rules, regulations and guidelines of any / various statutory / regulatory authority(ies) that are or may become applicable (collectively referred herein as the “Applicable Laws”) and subject to any approvals, permissions and sanctions of any / various authority(ies) as may be required and subject to such conditions and modifications as may be prescribed or imposed while granting such approvals, permissions and sanctions which may be agreed to by the Board of Directors of the Company (hereinafter referred to as the “Board”, which term shall include any committee(s) constituted / to be constituted by the Board to exercise its powers including the powers conferred by this resolution) the approval of shareholders be and is hereby accorded to the Board to introduce, offer, issue and allot Restricted Stock Units under the new 2lan, the salient features of which are furnished in the Explanatory Statement to this Notice and to grant RSUs, to such person(s) who are in the permanent employment of the Company, whether working in India or out of India, and to the Directors of the Company, whether whole-time or not, and to such other persons as may from time to time be allowed to be eligible for the benefits of the RSUs under applicable laws and regulations prevailing from time to time (all such persons are hereinafter collectively referred to as ”Eligible Employees”), except those who are promoters or belong to the promoter group, at such price or prices, in one or more tranches and on such terms and conditions, as may be fixed or determined by the Board in accordance with the 2lan; RESOLVED FURTHER THAT the maximum number of Restricted Stock Units granted to Eligible Employees under the 2lan shall not exceed 28,33,600 RSU, equivalent to 28,33,600 equity shares (as adjusted for any changes in capital structure) at a price decided by the Board from time to time; RESOLVED FURTHER THATthe Board be and is hereby authorized on behalf of the Company, to make and carry out any modifications, changes, variations, alterations or revisions in the terms and conditions of 2lan or to the terms of the RSUs granted and / or vested but not exercised, including modifications or changes to the quantum and price of such RSUs, from time to time, which are not detrimental to the interests of the Employees and the Company and are in accordance with applicable laws and regulations prevailing from time to time, as it may deem fit, necessary or desirable, without requiring the Board to secure any further consent(s) or approval(s) of the Members of the Company to the end and intent that they shall be deemed to have given their approval thereto expressly by the authority of this Resolution; RESOLVED FURTHER THATfor the purpose of bringing into effect and implementing the 2lan and generally for giving effect to this resolution, the Board be and is hereby authorized, on behalf of the Company, to do all such acts, deeds, matters and things as it may in its absolute discretion deem fit, necessary or desirable for such purpose and with power to settle any issues, questions, difficulties or doubts that may arise in this regard; RESOLVED FURTHER THAT the Board be and is hereby authorized to delegate all or any powers conferred herein, to any committee of directors, with power to further delegate to any executives / officers of the Company to do all such acts, deeds, matters and things as also to execute such documents, writings,etc., as may be necessary in this regard.” Item no. 3 To consider, and if thought fit, to pass, with or without modification(s), the following resolution(s) as a Special Resolution : “RESOLVED THAT pursuant to the applicable provisions of the Companies Act, 1956, the Securities and Exchange Board of India (Employee Stock Option Scheme and Employee Stock Purchase Scheme) Guidelines, 1999, for the time being in force and as may be modified from time to time, and other rules, regulations and guidelines of any / various statutory / regulatory authority(ies) that are or may become applicable and subject to any approvals, permissions and sanctions of any / various authority(ies) as may be required and subject to such conditions and modifications as may be prescribed or imposed while granting such approvals, permissions and sanctions which may be agreed to by the Board of Directors of the Company (hereinafter referred to as ‘the Board’, which term shall include any Committee(s) constituted / to be constituted by the Board to exercise its powers including the powers conferred by this resolution) the approval of shareholders be and is hereby accorded to the Board to extend the benefit of 2lan proposed in the resolution under Item no. 2 in this Notice to, such person(s) who are in the permanent employment of the subsidiary companies (whether now or hereafter existing, in India or overseas, as may be from time to time be allowed under the prevailing laws, rules and regulations, and / or any amendments thereto from time to time) (the “Subsidiary Companies”) whether working in India or out of India, and to the directors of the Subsidiary Companies, whether whole-time or not and to such other persons as may from time to time be allowed to enjoy the benefits of the RSUs under applicable laws and regulations prevailing from time to time (hereinafter collectively referred to as ‘Subsidiary Companies Employees’), except those who are promoters or belong to the promoter group, at such price or prices, in one or more tranches and on such terms and conditions, as may be fixed or determined by the Board in accordance with the 2lan; RESOLVED FURTHER THAT for the purpose of giving effect to this resolution, the Board be and is hereby authorized, on behalf of the Company, to do all such acts, deeds, matters and things as it may in its absolute discretion deem fit, necessary or desirable for such purpose and with the power to settle any issues, questions, difficulties or doubts that may arise in this regard. Registered Office : Electronics City Hosur Road Bangalore 560 100 by order of the Board of Directors for Infosys Limited Bangalore August 30, 2011 Parvatheesam K. Company Secretary NOTES : 1. Explanatory statement and reasons for the proposed special business, pursuant to Section 173(2) read with Section 192A of the Companies Act, 1956, are annexed herewith. 2. The Board of Directors vide its resolution dated August 30, 2011, has appointed Parameshwar G. Hegde, Practicing Company Secretary, as the Scrutinizer to receive and scrutinize the completed ballot papers received from the members. 3.
